Citation Nr: 1501013	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  13-03 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for complications of a perforated bowel.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The Veteran served on active duty from January 1963 to December 1964.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2014, the Board remanded this claim for further development, including especially obtaining all outstanding treatment records, also the informed consent form that reportedly was signed before completing the medical procedure (colonoscopy) at issue, and for a supplemental medical opinion.

As the Board also noted when remanding this claim, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran does not have additional disability, including complications of a perforated bowel, as a result of carelessness, negligence, lack of proper skill, error in judgment, or some other incident of fault on the part of VA, or as a result of an event that was not reasonably foreseeable following his colonoscopy in question.


CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability, claimed as complications of a perforated bowel, as a result of VA medical treatment is not warranted.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided by the VCAA, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, which is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and evidence presented with the claim and provide the claimant notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, so both as concerning what is required to establish entitlement to service connection, but also as regarding the "downstream" disability rating and effective date that will be assigned if service connection is granted.  Since this is a § 1151 claim, if benefits are granted the disability at issue is - for all intents and purposes - treated as a service-connected disability, though not one, per se.

In any event, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2009 that fully addressed all notice elements of his claim and was sent prior to the initial AOJ decision concerning his claim in May 2010, so in the preferred sequence.  The letter duly informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective responsibilities in obtaining the necessary supporting evidence.  The letter did not inform him of the type of information mandated by the Court in Dingess, specifically, as concerning the "downstream" elements of his claim, but that omission is nonprejudicial since the underlying § 1151 claim is being denied, so no downstream disability rating or effective date need be assigned.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on an individual case-by-case basis, and that the Veteran, not VA, has this burden of proof, both in terms of establishing error and showing how it is unduly prejudicial, meaning necessarily outcome determinative of his claim).  There is no such pleading or allegation in this particular instance.

Regarding the additional duty to assist the Veteran in developing his claim, this duty includes assisting him in the procurement of relevant records, whether from prior to, during, or since his service (like, here, concerning treatment he received at a VA Medical Center (VAMC)).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This additional obligation also may include having him examined or obtaining a medical opinion.  Id.

The Board finds that all necessary development of this claim has been accomplished, and therefore appellate review of this claim may proceed without prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained all relevant VA clinical records and arranged for VA medical opinions.  The record also contains the Veteran's written statements and argument of his representative.  The Veteran submitted several scholarly articles about perforations resulting from colonoscopies.  He submitted no private medical evidence and did not seek VA's assistance in obtaining any private medical records.  The Board sees that the VA medical opinions obtained were based on the entirety of the record.  These opinions, including the supplemental one obtained on remand, are well reasoned and contain rationales for the conclusions stated.  As such, the Board finds they are adequate for deciding this appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate).  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review and Other Preliminary Matters

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2014) (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54 .

In deciding this claim, the Board has reviewed all of the evidence in the Veteran's claims file, which is now entirely electronic (so paperless).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in detail, certainly not exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim 

and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Discussion

In August 2009, the Veteran underwent a colonoscopy at the St. Louis VAMC.  During the procedure, a perforation was suspected.  A computed tomography (CT) scan was performed, which confirmed the presence of a bowel perforation.  The Veteran underwent corrective surgery that day; the procedure was characterized as an exploratory laparotomy with resection of the sigmoid colon with primary and enhanced anastomosis.  He contends that the bowel perforation has caused additional disability consisting of diarrhea and constipation and alleges that he is entitled to VA compensation benefits under 38 U.S.C.A. § 1151 for this additional disability since it resulted from the August 2009 St. Louis VAMC colonoscopy and ensuing surgery.

When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(a).

For claims, as here, filed on or after October 1, 1997, the veteran must show that the VA treatment in question resulted in additional disability and, further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151; see also VAOPGCPREC 40-97.


In determining whether additional disability exists, the Veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other incident in which the claimed disease or injury was sustained (i.e., medical examination, training and rehabilitation services, or work therapy), is compared to his condition after such treatment, examination or program has stopped.  38 C.F.R. § 3.361(b). 

Provided that additional disability is shown to exist, the next consideration is whether the causation requirements for a valid claim have been met.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the veteran's additional disability.  38 C.F.R. § 3.361(c)(1).  Furthermore, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown either that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the medical treatment at issue without the veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

Proximate cause may also be established where the veteran's additional disability was an event not reasonably foreseeable - to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. § 17.32 (2014)).  See 38 C.F.R. § 3.361(d)(2).


The evidence, as mentioned, confirms the Veteran underwent the colonoscopy at issue at a VA facility in August 2009.  His reactions during the procedure led the medical staff to suspect a colonic perforation.  A CT scan was performed, which confirmed there was a perforation in the bowel.  Pursuant to surgery undertaken immediately thereafter, the perforation was repaired.  Pursuant to the surgical procedure, it was discovered that he had diverticulosis.

On VA examination in April 2010, the examiner asserted that perforations were a known but rare complication of a colonoscopy.  The Veteran submitted several scholarly articles referring to bowel perforations occurring during colonoscopies as rare.  According to the examiner, the Veteran's rather significant diverticulosis was the likely cause of the perforation.  The examiner also found that the perforation did not occur due to carelessness, negligence, lack of proper skill, or error in judgment on the part of the VA practitioner.  Rather, according to the examiner, proper judgment was shown in the recognition of the perforation and the arrangement of timely corrective treatment.

Primarily owing to the Board's remand of this claim in May 2014, a supplemental VA medical opinion obtained in July 2014 indicates there is no medical evidence that a perforation of the sigmoid colon and subsequent resection would cause additional constipation or diarrhea.  Indeed, the examiner opined that the surgical treatment would tend ease those symptoms.  The examiner indicated that the Veteran's diverticulosis placed him at increased risk of a perforation but that there were no further factors that could or should have led the endoscopist to take extra precautions or to conduct the endoscopy differently.  Furthermore, the examiner asserted that there was no evidence of carelessness, negligence, lack of proper skill, or error in judgment in performing the procedure.


The Board is equally mindful of the Veteran's assertions to the contrary and does not question the validity of his complaints of diarrhea and constipation.  But the origins of gastrointestinal disorders are complex.  As such, he is not competent to provide opinions regarding their causes and etiologies.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).  The Board, therefore, cannot rely on the Veteran's assertions regarding the presence of additional disability resulting from the August 2009 VAMC colonoscopy and subsequent reparative surgery.  Rather, the Board must base its decision on the VA medical opinions that were obtained and discussed above, which are the only pieces of competent and credible evidence of record relevant to this claim.  Moreover, the VA medical examiner considered the scholarly articles the Veteran submitted in support of his claim and duly explained why these articles do not lend credence to his allegations of additional disability owing to his colonoscopy.  As well, there was the required informed consent.

The July 2014 VA examiner found that there was no additional disability resulting from the VA treatment in August 2009 and, even more importantly, provided the required rationale for that conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There is no equally competent and credible medical evidence to the contrary, so this claim for § 1151 compensation must be denied.  The Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.



ORDER

The claim of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability as a result of VA medical treatment in August 2009 is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


